Citation Nr: 1146698	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-31 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative disc disease with radiculopathy.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the time period prior to December 3, 2009 and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for a low back disability and which awarded service connection for PTSD and assigned an initial 50 percent rating.  The Veteran disagreed with the initial assigned rating.

A rating sheet from a December 2009 decision reflects that the RO increased the assigned rating for PTSD to 70 percent, effective December 3, 2009.  Nonetheless, the issue of entitlement to an increased rating for this disability remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  The most probative evidence reflects that the Veteran's current lumbar degenerative disc disease with radiculopathy is not related to a low back strain noted during military service.

2.  For the time period prior to December 3, 2009, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood has not been more nearly approximated.

3.  Total occupational and social impairment has not been shown at any time.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for lumbar degenerative disc disease with radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2011).

2.  For the time period prior to December 3, 2009, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

3.  For the time period from December 3, 2009, the criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an October 2005 letter the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in December 2009.

However, the appeal regarding the assigned ratings for PTSD arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service VA and private treatment records, VA examination reports, and lay statements.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board acknowledges that in the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).    

The Veteran is seeking service connection for a low back disorder.  He reports that he injured his back twice during military service, first when he was thrown 20 feet from a helicopter on a combat mission in Vietnam and second during a field trip at Fort Riley in 1969 a few months later.  He contends that he experienced back pain since separation from military service and that his back pain escalated until he "had to submit to surgery in 1988."

His DD Form 214 shows that he is a combat Veteran with service in the Republic of Vietnam.  His military occupational specialty was listed as light weapons infantryman.

In an induction report of medical history dated in August 1967, the Veteran checked "yes" to having consulted with or been treated by clinics, physicians, healers, or other practitioners within the past five years, explaining that in 1966 he saw Dr. H. for stiffness and swelling in his muscles and bones.  A physician's summary noted that the Veteran had aching in various joints, but examination was negative that day.  An associated medical examination report dated in August 1967 indicated that the spine was normal on clinical evaluation.  His service treatment records did confirm that he complained in December 1969 of low back pain for the past two weeks since a field trip; he did not report falling from a helicopter in Vietnam.  In a follow-up note dated in December 1969, the assessment was mild left paraspinal muscle strain.  

In a December 1969 separation report of medical history, he indicated that he was in good health with the exception of persistent pain in his back.  He elaborated that in April 1967, prior to military service, he developed a muscle disorder or stiffness of the muscles in his back and waist down to his feet, which became so severe that he was unable to move about without assistance.  He reported consulting a chiropractor, Dr. H., who prescribed rest and no strenuous labor or back straining duty.  He added that he had no further trouble until "Vietnam duty brought back the 'back pain,'" which gave him trouble to the present time.  He did not specifically report any fall from a helicopter while in Vietnam.  A physician's summary listed intermittent lumbosacral pain.  Clinical evaluation of the spine was reported as normal.  The same day as his separation examination, he was seen in the orthopedic clinic for low back pain.  He was noted to have a defect of pars interarticulosis of L5 but no spondylolisthesis and was cleared for separation.  In a January 1970 treatment note, he complained of low back pain, and the diagnosis was low back strain.  He was placed on physical profile with no heavy lifting or prolonged running.

In his September 2005 claim for service connection, he indicated that he previously filed a Workers' Compensation claim.  He identified receiving treatment for his back since July 1988 from I. A., M.D., and from Duke Medical Center since 1990.  He also identified two lay people who knew about his claimed back disability since 1989 and 1990.  In correspondence dated in July 2006, L. W. stated that he had known the Veteran since 1971 and "learned of his physical problems as he stated about his back problems and how he hurt his back in the military and could not get a job when he put back problems on job applications."  He observed that the Veteran walked bent over with a limp.

In July 2006 the Veteran submitted private treatment records from I. A., M.D., dated from August 1988 to April 1992.  In a technician note from a lumbar CT (computed tomography) report dated in September 1988, the Veteran complained of low back pain for one month "A/A July 1988."  Two days later he underwent a left lumbar hemilaminectomy at L4-L5 with decompression of the left L4, L5 nerve roots after studies revealed lateral herniated nucleus pulposus at the L4-L5 level on the left and moderately severe left S1 radiculopathy.  Office notes dated from October 1988 to February 1989 were carbon copied to his employer, a linen service company, and reflected persistent low back pain.

Inpatient private treatment records from Duke University Medical Center dated in August 1989 were also received in July 2006.  In a comprehensive pain management evaluation report, he complained to F. F., M.A., of persistent low back and leg pain secondary to an on the job injury in July 1988 and stated that he was receiving Workers' Compensation.  An electromyography report signed by Doctors C. S. and D. S. noted that the Veteran was status post L4-5 laminectomy due to an on the job injury in July 1988 and described his current symptoms.  Finally, in a psychiatric discharge note signed by a psychologist and a psychiatrist, the Veteran reported that his problems stem from an on-the-job injury that he suffered in July 1988 and that a herniated disc was diagnosed at the time.  He described no real improvement in pain since his September 1988 surgery.

In a Fayetteville VA Agent Orange examination report dated in August 2004, the Veteran complained of chronic back pain.  He stated that he worked in linen sales, but had not worked since 1988 due to back problems.  He reported that he had back surgery in 1988 and that he injured his back during his military service in Vietnam.  He did not report his July 1988 workplace injury.  In a Durham VA neurosurgery consultation note dated in June 2005, the Veteran related that he had low back pain since 1969.  Subsequent VA treatment records reflect ongoing complaints of low back pain.

In a VA spine examination report dated in November 2006, the Veteran stated that he injured his back during service in 1969, that it had always bothered him, and that it became progressively worse.  He indicated that he had not been employed since 1988 due to his back condition and that he was not allowed to return to work.  Following a review of the claims file and physical examination, the diagnosis was multilevel degenerative disc disease of the lumbar spine with radiculopathy at L4-5 and L5-S1.  The examining physician opined that the Veteran's current lumbar disability is less likely as not caused by or a result of the low back pain he experienced during military service.  She noted that no records exist from 1970 to 1988 when the Veteran had a work related injury to his back and reasoned that 1988 records state the onset of the problem in 1988 and do not mention any prior low back condition.  The examiner also explained that herniated disc/degenerative disc disease is a different problem from the pars defect mentioned in the service treatment records; the recent imaging studies do not mention pars defect at L5, or complications of the same.

In a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated in March 2007, the Veteran indicated that he had worked full time as a linen sales and delivery person for a linen service company in Fayetteville, North Carolina from 1981 to 1988; his highest gross earnings per month were $2,000.  (A December 2009 rating decision awarded a total disability evaluation based on individual unemployability due to service-connected PTSD, effective September 2005).

In correspondence dated in November 2007, the Veteran stated that he was discharged with a "lower back sprain" and the pain continued and increased.  He added that he was never able to secure employment because when he revealed his back problems, he was turned down.  In May 2008 he stated that the only jobs he could get were minimum wage jobs and that he could not keep them long because they eventually required physical tasks that he could not perform and that worsened his back pain.

Initially, the Board acknowledges that the Veteran is competent to describe his perceived or observable symptoms, including pain, related to his claimed low back disability.  See 38 C.F.R. § 3.159(a)(2) (2011); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while the Veteran is competent to describe events that he experienced during military service such as falling from a helicopter or experiencing an injury during a field trip, he is not competent to provide a medical opinion as to whether any such incidents are the cause of his current back disability.  In this regard, the diagnosis of spine disorders requires medical testing to identify and the etiology of such requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, while the Veteran has argued that he has had back pain continuing since service, the Board finds the Veteran is not a reliable historian on this matter.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Notably, the Board observes that on four separate occasions in 1988 to different medical professionals the Veteran related the onset of his low back pain to a July 1988 workplace injury without once mentioning any history of back pain, other back injuries, or events during military service.  These internally consistent statements made repeatedly during the course of seeking medical treatment, contradict his later assertions to VA medical providers and VA compensation and pension personnel that he experienced ongoing, increasing back pain since military service.  Instead, the statements, along with the fact that he underwent back surgery shortly after his workplace injury, received Workers' Compensation benefits for that injury, was unable to work again after the injury, and reported no medical treatment prior to 1988 on his September 2005 claim for service connection, suggest an acute onset of back problems rather than a progressive pattern of low back symptomatology since a low back strain during service as he alleges.  

The Board recognizes that the Veteran's service treatment records do, in fact, document a reported back injury during a field trip in 1969 at Fort Riley and acknowledges that his report of falling out of a helicopter, although not reported in service treatment records or at separation, may be consistent with the circumstances, conditions, or hardships of his combat service and military occupational specialty.  Again however, at separation he was diagnosed with a low back strain, and in 1988 he reported that he had a herniated disc as a result of his workplace injury.  The medical evidence itself - service treatment records and post-service private treatment records - documents different diagnoses with the Veteran repeatedly attributing his 1988 back complaints to the July 1988 on-the-job injury. 

Moreover, it was not until 2004, shortly before the Veteran filed his claim for service connection, that he began reporting a history of ongoing back pain since his claimed military injuries, which resulted in a back strain.  In addition, when he did file his claim for service connection, he failed to disclose his July 1988 workplace injury to VA treatment providers or the November 2006 VA examiner, although the injury is documented in his private treatment records.  Rather, he claimed that his back pain from an in-service strain continued and progressed until he required surgery in September 1988.  In short, upon review of the record as a whole, the Board finds the Veteran's current assertions of experiencing ongoing, progressive back pain since he was diagnosed with a low back strain during military service are inconsistent with the post-service medical evidence in which he attributed low back pain from a herniated disc to a workplace injury on multiple occasions and is simply not credible.  See Buchanan, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Similarly, the Board notes that the Veteran reported that he could only secure minimum wage jobs and that he could not keep them long due to his claimed back disability.  However, his statement is contradicted by other statements he made, indicating that he worked for a linen service company for at least seven years prior to his 1988 workplace injury and that his reported monthly salary was well above the minimum wage.  

Finally, whether any back symptoms the Veteran claims to have experienced following service are in any way related to his low back strain documented at separation requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The only medical opinion addressing the relationship between the current low back disability and service is from the November 2006 VA examiner, who concluded the current condition is less likely a result of military service.

In this regard, the Board finds that the opinion of the VA examiner is persuasive and probative evidence against the claim for service connection for a low back disability because it is based on a review of the claims file, subjective history from the Veteran, and physical examination, and it is supported by an articulated medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Notably, the examiner's opinion is consistent with objective medical evidence, which shows that the Veteran injured his lower back in an on-the-job injury in July 1988 and repeatedly indicated that his current complaints were related to that injury.

The Board also finds that the VA examiner's opinion is persuasive regarding any relationship between the pars defect mentioned at separation and the Veteran's current herniated disc and degenerative disc disease because she explained that the two problems are different and that recent imaging studies do not mention a pars defect or complications of a pars defect.  Id.   

For the reasons set forth above, the Board finds that the preponderance of the competent and credible evidence is against the claim of entitlement to service connection for lumbar degenerative disc disease with radiculopathy, and the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is assigned an initial 50 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 for the time period prior to December 3, 2009 and an initial 70 percent rating for the time period from December 3, 2009.  He contends that his PTSD meets the criteria for higher initial ratings, specifically a 100 percent schedular rating. 

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV)).  

The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In an August 2005 VA medication evaluation with a psychiatrist, the Veteran reported sleep disturbance due to nightmares, sometimes thinking of suicide without plan or intent, depression, flashbacks, feeling nervous in crowds, decreased appetite and desire for sex, and not trusting people.  He denied hallucinations or paranoid ideas.  On examination he was alert, oriented, verbal and speaking in a loud voice, irritable, anxious, moderately depressed, friendly, and cooperative.  There was no evidence of thought disorder, and he had good intelligence and intact memory.  He had fair insight and judgment, and good impulse control.  A GAF score of 60 was assigned.  

In correspondence dated in December 2005 in support of his claim, he stated that he considers ending his life every day as it is almost unbearable at times.  He described feeling haunted by his experiences in Vietnam and being unable to free his mind.

In a VA medication management note dated in December 2005 he stated that his nerves go to pieces all the time, but he denied suicidal ideation.  Mental status examination findings were similar to those reported in August 2005, but also indicated that he was verbal and coherent, mildly anxious and mildly depressed, and exhibited good impulse control and judgment.

In April 2006 he reported feeling a little better since his medication was changed, but that he was still very, very depressed and thinks of suicide every day without plan or intent.  He stated that he was upset because he had not heard about his claim for service connection benefits yet.  Mental status examination findings were similar to those previously reported.  In a June 2006 treatment note, he stated that sometimes he feels okay, and sometimes he feels agitated and in rage.  He reported that he still was not eating well and was losing weight.  Mental status examination findings varied from previous reports in that he did not appear to be anxious or depressed.

In a lay statement dated in June 2006, a next-door neighbor, G. K., indicated that he had known the Veteran for more than 20 years and had known him to be a fine and honest man.  He observed that in the last three or four years the Veteran sits outside a lot and does not appear to have the energy to do what he would like to do.  He reported that as far as the Veteran's mental capacities, he had not visited or talked with him much for a while, but did notice that if he walks in the Veteran's direction, he goes into the house as if he did not want to talk.

In a lay statement dated in July 2006, L. W. explained that he first met the Veteran in 1971, they became friends over a period of time, and he "learned of [the Veteran's] physical problems as he stated...."  He knew that the Veteran had a serious problem with alcohol and the Veteran explained that he was trying to forget Vietnam.  L. W. noticed that the Veteran could not get along with people and would get very violent for no reason.  He stated that the Veteran was a loner and carried a weapon because he did not trust others.  He believed that the Veteran was getting mentally worse as he got older.

In a November 2006 VA PTSD examination report, the Veteran stated that he had trouble with depression since 1970, but was not treated until 1989 when he was hospitalized for depression due to chronic low back pain.  He endorsed decreased appetite, low energy, low interest, and a lot of suicidal ideation without intent.  He indicated that he had been married to his second wife for 26 years and had a good relationship with his children from his first marriage.  He stated that he has not wanted friends since 1970 and did not have any enjoyable activities.  He endorsed a history of violence or assaultiveness, stating that he tries not to get violent but has a terrible temper.  He indicated that he had been a heavy drinker but quit in 1986.

He also described recurrent distressing dreams or nightmares several times per week, sleeping three hours per night on average; avoidant behavior, markedly diminished interest or participation in activities, and feeling detached or estranged from others; and irritability or outbursts of anger.

On psychiatric examination, he appeared clean and appropriately dressed; psychomotor activity was unremarkable except that pain behavior was noted; speech, thought process, and thought content were unremarkable; attitude was cooperative; affect was normal; mood was depressed; attention was intact; he was oriented to person, time, and place; and he denied homicidal thoughts but reported suicidal thoughts without intent.  He described trouble with short-term memory, but long term memory was intact.  The assigned GAF score was 55.

In March 2007 the Veteran participated in a VA neuropsychological evaluation to assess cognitive functioning after his psychiatrist referred him for a reported decline in memory for about eight months that was non-progressive.  He denied any changes in long-term memory.  He reported that his father died at age 58 from a stroke and experienced a brief period of cognitive decline prior to the onset of the stroke.  He stated that he participated in combat in Vietnam and returned with significant anxiety and alcohol problems, which worsened over the years until he stopped drinking in 1988.  He stated that he never lasted in a job more than one year because he had a hard time getting along with people.  He indicated that he lives with his second wife and maintains occasional contact with his two children from his first marriage; otherwise he is generally alone and prefers things that way.  

Reported behavioral observations included fairly flat affect, increasingly less fluent communication as the interview progressed, and fairly depressed mood with little hope for change.  The neuropsychologist administered a battery of tests, including one that detects effort and malingering because of the Veteran's test behavior and questionable motivation; he performed at a chance level on the task and failed to significantly improve when given a second try.  The Veteran endorsed depressive symptoms at the extremely severe level on the Beck Depression Inventory, including suicidal ideation, complete hopelessness, and feeling so unhappy that he cannot stand it.  The neuropsychologist remarked that while it is difficult to determine if the Veteran was attempting to feign cognitive dysfunction on testing, his level of depression on top of test findings of low effort invalidates the remainder of test findings.  He described other test findings in more detail and summarized that the results of neuropsychological evaluation were basically invalid.  He added that the possibility of neurological dysfunction could not be ruled out, however, and that it was important to address the severity of the Veteran's depression, sleep problems, and to determine suicidal risk.

In a VA medication management note dated in May 2007, the Veteran stated that he still has anxiety, depression, and poor sleep, and that he sometimes thinks of suicide without a plan or intent.  On mental status examination the psychiatrist observed that the Veteran was not anxious, but looked depressed, he exhibited good impulse control and judgment, and had insight.  In other VA medication management notes dated in August and November 2007, and in February 2008, the Veteran did not appear to be depressed on mental status examination, and other objective findings were similar to those reported in August 2005.

In correspondence dated in November 2007, the Veteran disagreed with the initial 50 percent rating assigned for PTSD, stating that he is fighting to survive every day and is afraid he was losing his will to continue.  He stated that he had "no life, personal or social or even family life."

In a May 2008 VA medication management note, the Veteran complained of continued broken sleep, variable appetite, a lot of anxiety, and becoming easily agitated.  The psychiatrist observed that the Veteran appeared to be mildly anxious and frustrated.  

In August 2009 the Veteran submitted a second lay statement from L. W. in support of his claim.  L. W. reported that he had known the Veteran for 30 years and drives him to VA appointments.  He stated that the Veteran makes no sense when he talks, he becomes violent easily, and is moody "like a bomb waiting to blow up."

The Veteran also submitted a lay statement dated in August 2009 from a restaurant manager who had employed the Veteran for eight days before terminating his employment.  She explained that she had known the Veteran when he worked for the linen supply company because that company also supplied her restaurant.  She recalled that the Veteran was a diligent, efficient, and mild-mannered person, but something had changed drastically.  She reported that the Veteran was mentally incapable of doing any job because he did not work well with others, could not handle stress and panicked uncontrollably, could not accept correction, became angry and almost violent for no reason, and his conversation at times was meaningless and totally irrelevant.

In VA medication management notes dated from September 2008 to July 2009 that were received in October 2009, the Veteran consistently reported that he was "doing pretty stable" or "about the same" with ongoing depression and some thoughts of suicide without a plan or intent.  Mental status examination findings were similar to those previously reported.

In a VA PTSD examination report dated in December 2009, the Veteran described a depressed mood three to four times per week during the past year, stated that he was not close with his children, and that he had tension with his spouse.  He denied having any close friends or any leisure pursuits other than watching television.  He denied a history of suicide attempts or history of violence or assaultiveness, but he also endorsed episodes of violence during the mental status examination.  He reported sleeping three hours per night with medication and feeling fatigued the next day.  He indicated that he has one or two panic attacks per day lasting 10 to 15 minutes.  He described vague thoughts about not wanting to live, but denied current plan or intent.

Objective findings on mental status examination were reported as follows:  clean, casually dressed appearance; unremarkable psychomotor activity, speech, thought process, and thought content; cooperative, attentive attitude; constricted affect; anxious, depressed mood; easily distracted and short attention span; full orientation; no evidence of delusions or hallucinations; understands outcome of behavior (a measure of judgment); average intelligence; intact insight; no inappropriate behavior exhibited; no obsessive or ritualistic behavior reported or observed; fair impulse control; and impaired recent and immediate memory.  The assigned GAF score was 48.  The examiner concluded that there was not total occupational and social impairment due to PTSD signs and symptoms, but there were deficiencies in thinking, family relations, work, and mood.

The Board has carefully considered the objective evidence of record as well as the contentions and supporting lay evidence from the Veteran and others, and finds that the Veteran's PTSD has not increased in severity such that a higher, 70 percent, disability rating is warranted for the time period prior to December 3, 2009, or such that a 100 percent schedular disability rating is warranted at any time.  

For the time period prior to December 3, 2009, his PTSD has been manifested objectively by irritable, anxious, and depressed mood, and flat affect.  The Board finds that the preponderance of the competent and credible evidence of record does not demonstrate, or more nearly approximate, occupational and social impairment with deficiencies in most areas, the criteria for the next higher, 70 percent, rating during this time period.  While the Veteran has reported suicidal ideation without intent or plan throughout the pendency of his appeal, the clinicians evaluating the Veteran have not considered such to be impacting his functioning.  In this regard, he was assigned a GAF score of 60 in August 2005 and of 55 in November 2006.  During the period prior to December 3, 2009, his judgment and impulse control were considered fair or good by the clinicians.  Additionally, although he complained of depression and anxiety, the medical evidence does not indicate such symptoms are near-continuous and affecting his ability to function independently, appropriately, or effectively.  

The Board acknowledges lay evidence suggesting that the Veteran became easily violent or almost violent for no reason.  However, objective medical evidence during this period consistently reflected good impulse control and judgment, and there have been no examples of violence during the appeal period identified in the medical records.  Similarly, while L. W. reported that the Veteran makes "no sense" when he talks, objective medical evidence documented unremarkable speech with the exception of the March 2007 neuropsychological assessment when his communication became increasingly less fluent during the interview.  However, the neuropsychologist explained that psychological testing suggested feigning and that the results of the evaluation were invalid as a result.  Thus, the Board is more persuaded by the competent medical evidence of record that repeatedly documented good impulse control and unremarkable speech than the lay contentions as to violence and speech difficulties.  

After consideration of the record as a whole, the Board finds that the symptomatology presented during the period prior to December 3, 2009 does not more nearly approximate the criteria for a higher rating.  As noted about, the GAF scores assigned during this period reflect only moderate symptomatology, suggesting that the clinicians did not find his reports of suicidal thoughts or other symptoms to result in occupational and social impairment causing deficiencies in most areas.  Indeed, it was not until December 3, 2009 that such level of impairment was shown.  Moreover, the March 2007 psychological testing suggesting malingering or feigning serves to undermine the reliability of the symptomatology being reported.  See Cartright, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Thus, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 50 percent for the period prior to December 3, 2009.

Turning to the time period from December 3, 2009, the Veteran's PTSD is manifested objectively by constricted affect, anxious and depressed mood, impaired attention, and impaired recent and immediate memory.  The Board finds that the preponderance of the competent and credible evidence of record does not demonstrate, or more nearly approximate, total occupational and social impairment, the criteria for the 100 percent schedular rating, during this time period or at any time during the course of the claim.  At no time has the evidence of record shown gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, his own occupation, or his own name.  In addition, the Veteran expressed vague suicidal ideation on VA examination, but he denied any intent or plan just as he had in the past.  

The Board further notes that GAF scores have been reported as 55 and 60 prior to December 3, 2009.  Such scores reflect moderate symptomatology that has been adequately addressed by the 50 percent rating already assigned under Diagnostic Code 9411 for that time period.  Moreover, the GAF score reported as 48 on VA examination on December 3, 2009 reflects serious symptomatology that has been adequately addressed by the 70 percent rating assigned for that time period.  

As noted above, the Veteran is already in receipt of a total disability rating based on unemployability since the date of the award of service connection for PTSD.  Accordingly, no further action pursuant to the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

As a final matter, the Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence during each applicable time period.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations prior to and from December 3, 2009 are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of a rating in excess of 50 percent for PTSD for the time period prior to December 3, 2009 or in excess of 70 percent for the time period from December 3, 2009.  Therefore, entitlement to an increased rating for PTSD is not warranted during any applicable period, and the claim must be denied.  The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for ratings higher than those initially assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for lumbar degenerative disc disease with radiculopathy is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD for the period prior to December 3, 2009 and in excess of 70 percent thereafter is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


